AO 2458 (Rev. 05/ 15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of I



                                     UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
                                v.

                        Cecilio Muniz Gasca                                     Case Number: 3:18-mj-22042-JLB

                                                                               Benjamin J. Cheeks
                                                                               Defendant 's Attorney


REGISTRATION NO. 79710298

THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint
                                             ----------------------------~


 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

 D The defendant has been found not guilty on count(s)
                                                                          --------------------
 0 Count(s)                                                                  dismissed on the motion of the United States.
                   -----------------~




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 30 DAYS


  IZI Assessment: $10 WAIVED         IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Friday, October 12, 2018
                                                                             Date of Imposition of Sentence



                                                                             ~L~MV.GALLO
                                 ~f.1!1        i.=i""""~
                                 I~~= oj ~     f""::.7> ~ JJ
                                                           '
                                 ll ~ ?:.:..., it.,,,~.,,,

                             \~zo~                                           UNITED STA TES MAGISTRATE JUDGE
                             I              ---
                            cu::HK u~, UIC:i I HIC I ccu1=n '
                      ~n 1 ITHt:RN D'STHIC ! 01- CALI I-ORN IA
                                       I                       Dt:PUTY


                                                                                                                     3: 18-mj-22042-JLB
